Case 18-41337-bem            Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48            Desc
                                    Exhibit B Page 1 of 39




                   LIMITED LIABILITY COMPANY AGREEMENT
                                     OF
                       LAKEPOINT LAND HOLDINGS, LLC
       This Limited Liability Company Agreement of LakePoint Land Holdings, LLC is entered
into among the members listed on Schedule A and is effective as of [●], 2018.


                                            SECTION 1
                                          THE COMPANY

       1.1 Formation. LakePoint Land Holdings, LLC, a Delaware limited liability company
(the “Company”), was formed pursuant to the provisions of the Act by the filing of a Certificate
of Formation (the “Certificate”) with the Secretary of State of the State of Delaware on [●],
2018.

       1.2 Name. The name of the Company is LakePoint Land Holdings, LLC, and all
business of the Company shall be conducted in such name or in any other name that is chosen by
the Board.

       1.3 Purposes. The purpose of the Company is to engage in any activity in which a
Delaware limited liability company legally may engage, subject to the terms of this Agreement,
including the ownership, directly or indirectly, from time to time of equity or debt securities of
LakePoint Land, LLC, a Georgia limited liability company (“LPL”), and its Affiliates. The
Company shall initially own 100% of the equity interests of LPL.

       1.4 Principal Place of Business; Registered Agent; Registered Office. The principal place
of business of the Company shall be at such place as agreed by the Board. The Company shall
maintain a registered agent and registered office as required by the Act.

       1.5 Term. The term of the Company commenced on the date the Certificate was filed in
accordance with the Act, and shall continue until the date the Company is dissolved pursuant to
Section 10 of this Agreement or by operation of law.

       1.6 Definitions. The following capitalized words and phrases used in this Agreement
have the indicated meanings:

           “Accepted Units” has the meaning given it in Section 8.1(b).

       “Act” means the Delaware Limited Liability Company Act, as amended from time to
time (or any corresponding provisions of succeeding law).

        “Affiliate” means, with respect to any Person, (i) any Person directly or indirectly
controlling, controlled by or under common control with such Person, (ii) any officer, director or
employee of such Person, or (iii) any Person who is an officer, director, or employee of any
Person described in clause (i) of this definition. With respect to any ERISA Member, the term


32718663
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit B Page 2 of 39



“Affiliate” will include one or more successor trustees or fiduciaries or any trust for the
beneficiaries of such ERISA Member.

      “Agreement” means this Limited Liability Company Agreement of LakePoint Land
Holdings, LLC, as amended from time to time.

       “Allotment” has the meaning given it in Section 8.2(c).

       “BHC Act” means the U.S. Bank Holding Company Act of 1956, as amended, and as it
may be amended hereafter from time to time, and the rules and regulations promulgated
thereunder.

        “BHC Act Member” means any Member that (i) is a bank holding company, as defined in
Section 2(a) of the BHC Act, or any affiliate (as such term is defined in 12 U.S.C. § 1841(k)) of
such bank holding company, or a foreign bank subject to the BHC Act pursuant to the
International Banking Act of 1978, as amended, or any affiliate of such foreign bank subject to
the BHC Act, and (ii) has indicated its status as such at its time of admission to the Company.

       “BHC Act Non-Voting Units” means any Unit that is designated as such pursuant to
Section 5.10.

       “Board” means the board of managers of the Company.

         “Business Day” means any day other than a Saturday, Sunday, or a day on which banking
institutions in Atlanta, Georgia are authorized or obligated by law or executive order to be
closed.

        “Capital Account” means, with respect to any Member, the capital account maintained
for such Member in accordance with the following provisions:

               (i)     To each Member’s Capital Account there shall be added the cash amount
       or Gross Asset Value of any property contributed by such Member to the Company
       pursuant to this Agreement, such Member’s distributive share of Profits and any items in
       the nature of income or gain that are allocated to such Member and the amount of any
       Company liabilities assumed by such Member or secured by any Company property
       distributed to such Member;

               (ii)    From each Member’s Capital Account there shall be subtracted the
       amount of cash and cash equivalents and the Gross Asset Value of any other property
       distributed to such Member pursuant to any provision of this Agreement, such Member’s
       distributive share of Losses and any items in the nature of expenses or losses that are
       allocated to such Member, and the amount of any liabilities of such Member assumed by
       the Company or secured by any property contributed by such Member to the Company;

               (iii) If any Units are Transferred in accordance with the terms of this
       Agreement, the transferee shall succeed to the Capital Account of the transferor to the
       extent it relates to the Transferred Units; and


                                               2
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                 Exhibit B Page 3 of 39



              (iv)     In determining the amount of any liability for purposes of the foregoing
       clauses (i) and (ii) of this definition of Capital Account, there shall be taken into account
       Code Section 752(c) and any other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Regulations Section 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Regulations.

       “Carry Costs” has the meaning given it in Section 8.2(f).

       “Certificate” has the meaning given it in Section 1.1.

       “Class A Member” means each Member holding Class A Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class A Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class A Units.”

       “Class B-1 Member” means each Member holding Class B-1 Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class B-1 Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class B-1 Units.”

       “Class B-2 Member” means each Member holding Class B-2 Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class B-2 Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class B-2 Units.”

       “Class B-3 Member” means each Member holding Class B-3 Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class B-3 Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class B-3 Units.”

       “Class C Member” means each Member holding Class C Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class C Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class C Units.”




                                                3
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                 Exhibit B Page 4 of 39



       “Class D Member” means each Member holding Class D-1A Units, Class D-1B Units
and Class D-2 Units and their respective permitted successors, transferees and assigns, in each
case which are admitted as a Member in accordance with this Agreement.

        “Class D-1A Member” means each Member holding Class D-1A Units and their
respective permitted successors, transferees and assigns, in each case which are admitted as a
Member in accordance with this Agreement.

        “Class D-1A Units” means Membership Rights in the Company having the economic
and other rights set forth herein with respect to “Class D-1A Units.”

        “Class D-1B Member” means each Member holding Class D-1B Units and their
respective permitted successors, transferees and assigns, in each case which are admitted as a
Member in accordance with this Agreement.

        “Class D-1B Units” means Membership Rights in the Company having the economic
and other rights set forth herein with respect of “Class D-1B Units.”

       “Class D-2 Member” means each Member holding Class D-2 Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

         “Class D-2 Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class D-2 Units.”

       “Class E Member” means each Member holding Class E Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class E Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class E Units.”

       “Class F Member” means each Member holding Class F Units and their respective
permitted successors, transferees and assigns, in each case which are admitted as a Member in
accordance with this Agreement.

        “Class F Units” means Membership Rights in the Company having the economic and
other rights set forth herein with respect to “Class F Units.”

       “Code” means the Internal Revenue Code of 1986, as amended from time to time (or any
corresponding provisions of succeeding law).

        “Combined Effective Marginal Tax Rate” means the highest combined marginal rate
(expressed as a percentage) of United States federal (including, for the avoidance of doubt, the
“Medicare tax” imposed by Code Section 1411), state and local income tax applicable to any
direct or indirect member of the Company for the applicable Tax Estimation Period, without
giving effect to the deductibility (or any limitation on the deductibility) of state and local taxes
and other itemized deductions in computing United States federal taxable income, but taking into

                                                 4
Case 18-41337-bem          Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                  Exhibit B Page 5 of 39



account the character of the Company’s income or gain allocated to such direct or indirect
member.

       “Company” has the meaning given it in Section 1.1.

        “Company Sale” means (a) the sale of all or substantially all of the Company’s assets or
all or substantially all of each of its Subsidiaries’ assets to any Person (other than one of the
Members or any Affiliate of any Member), (b) a transaction (whether by stock sale, merger or
otherwise) as a result of which the Rimrock Member and its Affiliates, collectively, no longer
own more than fifty percent (50%) of the Units outstanding, or (c) any other transaction which
directly or indirectly results in the events contemplated in clause (a) or clause (b), in each case in
a single transaction or series of related transactions.

       “Conditions” has the meaning given it in Section 8.1(d).

       “Controlled Affiliate” has the meaning given it in Section 7.1.

        “Cumulative Adjusted Taxable Income” means the Company’s cumulative items of
income or gain less cumulative items of loss or deduction under the Code computed from the
effective date of this Agreement through the applicable date, except that (a) any allocation
pursuant to Code Section 704(c) and the Regulations promulgated thereunder shall be
disregarded and (b) the effects of any adjustment to basis under Code Sections 743 or 734 shall
be excluded.

       “Current Net Positive Allocable Income” has the meaning given it in Section 3.2.

        “Depreciation” means, for each Fiscal Period, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset for such Fiscal
Period, except that if the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such Fiscal Period, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Period bears to such
beginning adjusted tax basis; provided, however, that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Fiscal Period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any reasonable method
selected by the Board.

       “Employee Non-Solicit” has the meaning given it in Section 8.3(c).

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “ERISA Member” has the meaning given it in Section 5.11.

       “Exercising Member” has the meaning given it in Section 8.1(c).

       “Exit Facility” means that certain revolving exit facility in the original principal amount
of $2 million (with $18 million of potential incremental revolving availability), issued in
connection with that certain Senior Secured Credit Agreement dated as of the date hereof (as

                                                  5
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit B Page 6 of 39



amended or otherwise modified from time to time), by and between the Company and certain of
its Subsidiaries (as borrowers) and LP Investments I, LLC (as lender).

        “Fiscal Period” means the fiscal year of the Company. The first Fiscal Period
commenced on the date the Certificate was filed in accordance with the Act, and each succeeding
Fiscal Period shall commence on the day immediately following the last day of the immediately
preceding Fiscal Period. Each Fiscal Period shall end on the earliest to occur after the
commencement of such Fiscal Period of (i) December 31 or (ii) the date on which the Company
is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g).

       “GAAP” means U.S. generally accepted accounting principles consistently applied.

        “Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

               (i)     The Gross Asset Values of all Company assets shall be adjusted to equal
       their respective gross fair market values as of the liquidation of the Company within the
       meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

              (ii)   The Gross Asset Value of any Company asset contributed by any Member
       shall be adjusted to equal the gross fair market value of such asset on the date of
       contribution;

               (iii) The Gross Asset Value of any Company asset distributed to any Member
       shall be adjusted to equal the gross fair market value of such asset on the date of
       distribution;

              (iv)    The Gross Asset Values of Company assets shall be increased (or
       decreased) to reflect any adjustments to the adjusted basis of such assets pursuant to Code
       Section 734(b) or Code Section 743(b), but only to the extent that such adjustments are
       taken into account in determining Capital Accounts pursuant to Regulations Section
       1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset Values shall not be adjusted
       pursuant to this clause (iv) to the extent that an adjustment pursuant to the foregoing
       clause (i) is made in connection with a transaction that would otherwise result in an
       adjustment pursuant to this clause (iv); and

               (v)     The Company may, upon the occurrence of any of the events specified in
       Regulations Section 1.704-l(b)(2)(iv)(f)(5), increase or decrease the Capital Accounts in
       accordance with the rules of such regulation and Regulations Section 1.704-l(b)(2)(iv)(g)
       to reflect a revaluation of Company property.

If the Gross Asset Value of an asset has been determined or adjusted pursuant to paragraph (i) or
(ii) above, such Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Profits and Losses. The gross fair
market value of any asset required to be determined under this Agreement shall be determined by
the Board using reasonable and appropriate valuation methods, and such value shall be binding
on the Members.


                                                6
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                 Exhibit B Page 7 of 39



       “Imputed Underpayment Amount” has the meaning given it in Section 3.3.

       “Indemnitee” has the meaning given it in Section 9.3(a).

       “IRS” means the Internal Revenue Service.

       “Liquidating Event” has the meaning given it in Section 10.1.

        “Management Person” means a member of management of LPL or any of its subsidiaries,
or a director of or consultant to LPL or any of its subsidiaries.

        “Member” means each Person listed and identified as a Member on Schedule A, and any
Person that becomes an additional or substituted Member of the Company pursuant to the terms
of this Agreement, so long as such Person has not ceased to be a Member of the Company
pursuant to the terms of this Agreement. “Members” means all such Persons.

        “Membership Rights” means all legal and beneficial ownership interests in, and rights
and duties as a Member of, the Company, including, without limitation, the right to receive
distributions of cash and other property from the Company, and the right to receive allocations of
items of income, gain, loss, deduction and credit and similar items from the Company.

       “New Securities” has the meaning given it in Section 8.2(a).

       “Non-Transferring Member” has the meaning given it in Section 8.1(a).

       “Notice of Preemptive Rights Election” has the meaning given it in Section 8.2(c).

       “Notice of ROFO Election” has the meaning given it in Section 8.1(b).

       “Offered Units” has the meaning given it in Section 8.1(a).

       “Oversubscribing Member” has the meaning given it in Section 8.1(c).

       “Oversubscription Notice” has the meaning given it in Section 8.1(c).

       “Parent” has the meaning given it in Section 7.1.

       “Partnership Audit Rules” has the meaning given it in Section 6.3(c).

       “Partnership Representative” has the meaning given it in Section 6.3(a).

       “Percentage” means with respect to any Member, the percentage equal to the number of
Units held by such Member divided by the aggregate number of Units held by all Members.

         “Person” means any individual, corporation, partnership, limited partnership, limited
liability company, trust, or other legal entity.

       “Plan Asset Regulations” means the U.S. Department of Labor plan asset regulation, 29
C.F.R. § 2510.3-101, or any successor thereto, as modified by Section 3(42) of ERISA.

                                                7
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                 Exhibit B Page 8 of 39




        “Preemptive Rights Holders” means (i) in the case of an issuance or offer by the
Company of (A) any Class A Units or Class B Units, as well as rights, options, or warrants to
purchase Class A Units or Class B Units, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for Class A Units or Class B Units or
(B) any securities (including Units or debt securities), as well as rights, options, or warrants to
purchase such securities, or securities of any type whatsoever that are, or may become,
convertible or exchangeable into or exercisable for Units or debt securities in an offering in
which any holder of Class A Units or Class B Units has committed to participate, each Class C
Member, Class D Member, Class E Member and Class F Member and (ii) in the case of any
other issuance or offering, each Member.

       “Preemptive Rights Offer Notice” has the meaning given it in Section 8.2(b).

       “Pro Rata Offered Units” has the meaning given it in Section 8.1(b).

       “Pro Rata Oversubscription Units” has the meaning given it in Section 8.1(c).

       “Pro Rata Portion” has the meaning given it in Section 8.3(b).

        “Profits” and “Losses,” for each Fiscal Period, means an amount equal to the Company’s
taxable income or loss for such Fiscal Period, determined in accordance with Code Section
703(a) (for this purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable income or loss), with
the following adjustments:

               (i)     Any income of the Company that is exempt from federal income tax and
       not otherwise taken into account in computing Profits or Losses pursuant to this
       definition shall be added to such taxable income or loss;

               (ii)    Any expenditures of the Company described in Code Section 705(a)(2)(B)
       or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations Section
       1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits or Losses
       pursuant to this definition shall be subtracted from such taxable income or loss;

               (iii) If the Gross Asset Value of any Company asset is adjusted pursuant to
       clause (i), (ii) or clause (iv) of the definition of Gross Asset Value, the amount of such
       adjustment shall be taken into account as gain or loss from the disposition of such asset
       for purposes of computing Profits or Losses;

              (iv)    Gain or loss resulting from any disposition of property with respect to
       which gain or loss is recognized for federal income tax purposes shall be computed by
       reference to the Gross Asset Value of the property disposed of, notwithstanding that the
       adjusted tax basis of such property differs from its Gross Asset Value; and

               (v)    In lieu of the depreciation, amortization, and other cost recovery
       deductions taken into account in computing such taxable income or loss, there shall be
       taken into account Depreciation for such fiscal year or other period.

                                                8
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                 Exhibit B Page 9 of 39



        Notwithstanding any other provision of this definition, any items that are specially
allocated pursuant to Section 4.4 shall not be taken into account in computing Profits or Losses.

        “Regulations” means the federal income tax regulations, including any temporary or
proposed regulations, promulgated under the Code as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

       “Remaining Units” has the meaning given it in Section 8.1(c).

       “Rimrock Member” means LP Investments I, LLC and its Affiliates.

       “ROFO Election Period” has the meaning given it in Section 8.1(a).

       “ROFO Offer Notice” has the meaning given it in Section 8.1(a).

       “ROFO Offer Price” has the meaning given it in Section 8.1(a).

       “ROFO Option Period” has the meaning given it in Section 8.1(b).

       “Subsidiary” means any entity that is controlled, directly or indirectly, by the Company.

       “Tax Distribution” has the meaning given it in Section 3.2.

       “Tax Estimation Period” shall mean (a) January, February and March, (b) April and May,
(c) June, July and August, and (d) September, October, November and December of each year
during the term of the Company, or other periods for which estimates of individual federal
income tax liability are required to be made under the Code, provided that the Company’s first
Tax Estimation Period began on the effective date of this Agreement.

       “Third-Party” has the meaning given it in Section 8.1(d).

       “Third-Party Transfer Closing Date” has the meaning given it in Section 8.1(f).

       “Transfer” means, as a noun, any voluntary or involuntary transfer, sale, assignment,
pledge, hypothecation or other disposition, including any testamentary disposition or transfer
pursuant to any applicable laws of intestate succession, and, as a verb, voluntarily or
involuntarily to transfer, sell, assign, pledge, hypothecate or otherwise dispose of.

       “Transferring Member” has the meaning given it in Section 8.1.

       “Trust Affiliate” has the meaning given it in Section 7.1.

        “Unit” means a portion of the limited liability company interest of a Member in the
Company, including any and all benefits to which such Member may be entitled as provided
under the Act and in this Agreement, together with all obligations of such Member to comply
with the terms and provisions of this Agreement. Unless otherwise specified, “Units” means all
Units held by a Member. Units are issued in proportion to capital contributions and are being
issued on the date hereof in accordance with Section 2.1.


                                                9
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48              Desc
                               Exhibit B Page 10 of 39



       “Voting Unit” means any Class A Unit, Class B-1 Unit, Class B-2 Unit, Class C Unit,
Class D-1A Unit, Class D-1B Unit, Class D-2 Unit, Class E Unit or Class F Unit.

       “Withheld Taxes” has the meaning given it in Section 3.3.

                                   SECTION 2
                        MEMBERS’ CAPITAL CONTRIBUTIONS

        2.1 Initial Capital Contributions. The Members made the initial contributions to the
capital of the Company described on Schedule A attached to this Agreement and incorporated
into this Agreement.

     2.2 Member Units. Each Member holds the number of Units set forth opposite such
Member’s name on Schedule A.

        2.3 Additional Capital Contributions. The Members shall have no obligation to make
additional capital contributions to the Company. Other than pursuant to the terms of the Exit
Facility, no Member shall be obligated to lend money to the Company.

        2.4 Liability of Members. No Member shall be liable for any debts, liabilities,
obligations or losses of the Company. No Member shall guarantee, be the co-maker of, or
otherwise assume personal or individual liability for any indebtedness or obligation of the
Company without the prior written consent of all other Members (including the Member
assuming such obligations).


                                        SECTION 3
                                      DISTRIBUTIONS

       3.1 Distributions. Prior to the dissolution of the Company, available distributable cash
shall be distributed to the Members at such time as such cash is available as determined by
Board, in accordance with the terms and priorities set forth in Schedule B.

        3.2 Tax Distributions. Subject to any restrictions contained in any loan or credit
agreements to which the Company is a party, within 15 days following the end of each Tax
Estimation Period, the Company shall distribute to the Members an amount of cash (a “Tax
Distribution”) equal to (a) the excess, if any, of (i) the Company’s Cumulative Adjusted Taxable
Income computed through the end of the Tax Estimation Period in question over (ii) the
Company’s Cumulative Adjusted Taxable Income computed from the effective date of this
Agreement through the end of the immediately preceding Tax Estimation Period (but in no event
shall the amount described in this clause (ii) be less than the greater of zero or the Company’s
greatest amount of positive Cumulative Adjusted Taxable Income as of the end of any preceding
Tax Estimation Period) (the excess of (i) over (ii) referred to as, the “Current Net Positive
Allocable Income”), multiplied by (b) the Combined Effective Marginal Tax Rate. Additionally,
in the event that based on the Company’s tax returns the Board determines that the Company’s
Cumulative Adjusted Taxable Income computed through the end of any calendar year beginning
on or after January 1, 2018 is more than the amount used for purposes of computing the amount


                                              10
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit B Page 11 of 39



distributable pursuant to the previous sentence, the Company shall distribute to the Members
within 90 days after the end of that calendar year an amount equal to (A) such excess, multiplied
by (B) the Combined Effective Marginal Tax Rate for the last Tax Estimation Period during that
calendar year. Tax distributions pursuant to this Section 3.2 with respect to each Tax Estimation
Period shall be made to the Members in proportion to the Current Net Positive Allocable Income
in such Tax Estimation Period that is allocable to them. Distributions made to a Member
pursuant to this Section 3.2 shall be treated as an advance against, and shall reduce, the next
distributions to which such Member otherwise would be entitled to receive pursuant to Section
3.1 of this Agreement.

        3.3 Withholding. The Company shall withhold and pay over to the Internal Revenue
Service or other applicable taxing authority all taxes or withholdings, and all interest, penalties,
additions to tax, and similar liabilities in connection therewith or attributable thereto (“Withheld
Taxes”) to the extent such withholding and/or payment is required by the Code or any other law,
rule, or regulation. All amounts withheld or paid pursuant to this Section 3.3 with respect to any
allocation, payment or distribution to any Member shall be treated as amounts distributed to such
Member pursuant to this Section 3 for all purposes of this Agreement. For purposes of this
Section 3.3, any “imputed underpayment” within the meaning of Section 6225 of the Code (or
any analogous payment under state, local or non-U.S. law) including any interest or penalties
with respect to any such amount (collectively, an “Imputed Underpayment Amount”) paid by the
Company shall be treated as if it were a payment of taxes withheld with respect to the
appropriate Members. The Company shall reasonably determine the portion of an Imputed
Underpayment Amount attributable to each Member.

       3.4 Restrictions on Distributions. No distribution shall be made by the Company if
prohibited by the Act.

                                          SECTION 4
                                        ALLOCATIONS

      4.1 Capital Accounts. There shall be established on the books and records of the
Company a Capital Account for each Member in accordance with the definition of Capital
Account.

        4.2 Allocation of Profits and Losses. After giving effect to any special allocations set
forth in Section 4.3, the items of income, gain, loss and expense of the Company comprising
Profits and Losses for each taxable year or other period shall be allocated to the Members for
Capital Account purposes in such a manner such that, as of the end of such taxable year or other
period and to the greatest extent possible, the Capital Account of each Member, as increased by
the Member’s share of “minimum gain” and “partner minimum gain” (as such terms are used in
Regulation Section 1.704-2), shall be equal to the respective net amount, positive or negative,
that would be distributed to such Member from the Company, determined as if, on the last day of
such taxable year or other period, the Company were to (a) liquidate the assets of the Company
for an amount equal to their Gross Asset Value, (b) satisfy all liabilities of the Company with the
proceeds thereof, and (c) distribute any remaining proceeds in liquidation in accordance with
Section 3.1.



                                                11
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit B Page 12 of 39



       4.3 Special Allocations.

               (a) Code Section 704(c); Tax Allocations. Income, gain, loss and deduction with
       respect to any property contributed to the capital of the Company shall, solely for tax
       purposes, be allocated among the Members so as to take account of any variation
       between the adjusted basis of such property to the Company for federal income tax
       purposes and its initial Gross Asset Value pursuant to any method allowable under Code
       Section 704(c) and the Regulations thereunder. If the Gross Asset Value of any
       Company asset is adjusted after its contribution to the Company, subsequent allocations
       of income, gain, loss and deduction with respect to such asset shall take account of any
       variation between the adjusted basis of such asset for federal income tax purposes and its
       Gross Asset Value pursuant to any method allowable under Code Section 704(c) and the
       Regulations thereunder. Any elections or other decisions relating to allocations under
       this Section shall be determined by the Board, in its sole discretion, including an election
       under Section 754 of the Code. Allocations pursuant to this Section are solely for
       purposes of federal, state, and local taxes and shall not be taken into account in
       computing any Member's Capital Account or share of Profits, Losses, other items, or
       distributions pursuant to any provision of this Agreement.

               (b) Allocations Attributable to Particular Periods. For purposes of determining
       Profits, Losses or any other items allocable to any period, such items shall be determined
       and allocated in a manner consistent with Section 7.2.

              (c) Other Items. Except as otherwise specifically provided in this Agreement, all
       items of Company income, gain, loss, deduction, credit and any other allocations not
       otherwise provided for shall be divided among the Members in the same proportion as
       they share Profits or Losses, as the case may be, for the applicable Fiscal Period.

        4.4 Regulatory Compliance. The provisions of Section 3 and Section 4, and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are intended to
comply with Regulation section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Regulation. In furtherance of the foregoing, Section 704 of the Code and
the Regulations thereunder, including the provisions of such Regulations addressing qualified
income offset, minimum gain chargeback requirements and allocations of deductions attributable
to nonrecourse debt and partner nonrecourse debt (as defined in Regulation Section 1.704-
2(b)(4)), are hereby incorporated by reference. If, as a result of the provisions of Section 704 of
the Code and such Regulations, items of Profit or Loss are allocated to the Members in a manner
that is inconsistent with the manner in which the Members intend to allocate such items as
reflected in Section 4.2, to the extent permitted under such Regulations, items of future income
and loss shall be allocated among the Members so as to prevent such allocations from distorting
the manner in which Company distributions will be divided among the Members pursuant to this
Agreement.

                                       SECTION 5
                                  MEMBERS; MANAGEMENT

       5.1 Admission of Additional Members. Subject to the provisions of Sections 7.1, 8.1 and


                                                12
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                     Desc
                               Exhibit B Page 13 of 39



8.2 and this Section 5.1, additional Persons may be admitted to the Company as Members with
the consent of the Board. The terms of such admission shall be determined by the Board at the
time of admission. The Board shall have the power to approve the issuance of Class B-3 Units in
accordance with the terms and conditions of any incentive plan or employment or consulting
agreement approved by the Board. Each Person who is to be admitted as an additional Member
must execute an amendment to this Agreement (which shall include an amended Schedule A)
providing for such admission. The admission of additional Members to the Company shall be
effective upon the date specified therefor in the amendment to this Agreement providing for such
admission.

       5.2 Voting.

              (a) Whenever the vote or consent of any class or classes, as applicable, of
       Members is permitted or required under this Agreement, such vote or consent may be
       given at a meeting of such Members, or provided in writing by such Members. On any
       matter submitted to a vote of any class or classes, as applicable, of Members, the
       affirmative vote or consent of more than fifty percent (50%) of the Units entitled to vote
       or consent on such matter shall be required for such matter to be approved.

               (b) All Members holding Voting Units shall have the right to vote on any matter
       submitted to a vote of the Members. Each Member holding Voting Units shall have the
       right to one vote for each Voting Unit held by such Member.

              (c) Except as required by law, Class B-3 Members shall not be entitled to vote
       upon, approve or otherwise consent to actions of the Company.

               (d) The Company shall not either directly or indirectly, by amendment, merger,
       consolidation or otherwise, do any of the following without (in addition to any other vote
       required by applicable law) the written consent or affirmative vote of Members holding at
       least a majority of the then outstanding Voting Units:

              i.      sell, lease or otherwise dispose of all or substantially all of the assets of
                      the Company;

              ii.     purchase, lease, exchange, or otherwise acquire securities or assets of any
                      other Person (other than (A) any wholly owned Subsidiary of the
                      Company or (B) LPL, LakePoint Land III, LLC, LakePoint Land IV, LLC,
                      LakePoint Services, LLC, LakePoint Sports South, LLC, LakePoint
                      Housing, LLC, LakePoint Hospitality, LLC, or LakePoint Merchandise,
                      LLC), involving aggregate consideration paid by the Company or its
                      Subsidiaries (including by way of assumption of liabilities) in excess of
                      $5,000,000;

              iii.    merge, consolidate with or into, engage in a share exchange with or
                      otherwise consummate any business combination transaction with any
                      other Person (other than transactions solely involving the merger or
                      consolidation of a wholly owned Subsidiary of the Company with or into,


                                                13
Case 18-41337-bem      Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                             Exhibit B Page 14 of 39



                   or a share exchange by a wholly owned Subsidiary of the Company with,
                   the Company or another wholly owned Subsidiary of the Company);

            iv.    commence any proceeding or file any petition seeking relief under any
                   insolvency law, consent to the institution of or fail to contest in a timely
                   and appropriate manner any such proceeding or filing under any
                   insolvency law, apply for or consent to the appointment of a receiver,
                   trustee, custodian, sequestrator, conservator, or similar official for the
                   Company or any of its Subsidiaries or assets; initiate or take any action for
                   the liquidation, dissolution or winding up of the Company or any of its
                   Subsidiaries; make a general assignment for the benefit of creditors; or
                   take or authorize the taking of any action for the purpose of effecting any
                   of the foregoing; or

            v.     cause LPL or any of its Subsidiaries to do any of the foregoing.

     5.3 Management and Control of the Company.

             (a) Except for situations in which the approval of one or more Members is
     expressly required by this Agreement or by nonwaivable provisions of applicable law and
     subject to the provisions of this Agreement, the management, policies and control of the
     Company shall be vested exclusively in the Board, acting by a majority of its members.
     The Board may appoint officers of the Company from time to time. Such officers shall
     have such power and authority to carry on the business of the Company and to execute
     agreements, instruments and documents as are granted by the Board from time to time.
     The Board may cause the Company to retain agents and consultants. Agents and
     consultants shall receive such compensation from the Company for acting in such
     capacity as may be determined by the Board.

             (b) The number of members of the Board shall be determined by the Members
     holding at least a majority of the Voting Units and shall initially be three. One member
     of the Board shall be the Chief Executive Officer of the Company, if the Company has a
     Chief Executive Officer, and the remaining members of the Board shall be determined by
     Members holding at least a majority of the Voting Units. Initially, the members of the
     Board shall be Chris Chester, Jeffrey Bemis, and Dan Berman. The members of the
     Board may be removed at any time by an action of Members holding at least a majority
     of the Voting Units, with or without cause. Upon the resignation, removal, or death of
     any member of the Board, Members holding at least a majority of the Voting Units shall
     be entitled to designate other individuals as members of the Board.

             (c) The Board shall cause the Company to take such actions with respect to the
     equity securities in the Company’s Subsidiaries such that the Company shall exercise any
     voting, sale, redemption, and other rights available to it with respect to such equity
     securities in a manner consistent with and giving effect to the rights of each of the
     Members hereunder, including so that all the Members participate in any exit transaction
     in accordance with the provisions of Section 3.



                                            14
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                               Exhibit B Page 15 of 39



        5.4 Powers. The rights and powers of the Board to carry on the affairs of the Company
shall include the right and power to perform all acts deemed by the Board to be necessary or
appropriate to carrying out the business and purposes of the Company. The Board shall have the
power to sign any agreement or certificate or deliver any notice on behalf and in the name of the
Company.

       5.5 Meetings.

               (a) Meetings of the Members shall be held from time to time as agreed upon by
       Members holding at least a majority of the Voting Units or as called by the Board upon
       24 hours’ telephonic or written notice to the Members (such notice may be waived by a
       Member in writing, either before or after such meeting, or by so indicating at such
       meeting). A member of the Board shall preside at meetings of the Members, and a record
       shall be maintained at each such meeting. The Members may adopt their own rules of
       procedure which are not inconsistent with this Agreement.

               (b) The Board and the Members may participate in any meeting of the Members
       by means of conference telephone or similar communication if all persons participating in
       such meeting can hear each other for the entire discussion of the matters to be decided
       upon. Participating in a meeting pursuant to this Section 5.5(b) shall constitute presence
       in person at such meeting.

              (c) Any consent or action required or permitted to be granted or taken at a
       meeting of Members may be taken without a meeting if a written consent, setting forth
       the consent or action so granted or taken, is signed by Members holding at least a
       majority of the then-outstanding Voting Units.

        5.6 No Salaries. No Member shall receive any salary or other compensation, in addition
to distributions to it in its capacity as a Member as contemplated by this Agreement, in
consideration for its services to the Company in its capacity as a Member.

       5.7 No Annual or Other Meetings Required. No annual or other meetings of the
Members shall be required, but the Members may meet from time to time as provided in
Section 5.5.

        5.8 No Withdrawal or Dissolution. No Member shall at any time voluntarily withdraw
from the Company. No Member shall have the right to have the Company dissolved or to have
such Member’s contribution to the capital of the Company returned except as provided in this
Agreement. The Members shall take no action to dissolve the Company except as expressly
contemplated by this Agreement. Each Member covenants not to apply to any court for a decree
of dissolution of the Company, under Section 18-802 of the Act or otherwise. Section 18-504 of
the Act shall not apply to the Company or to any Member.

      5.9 No Dissenters Rights. No Member shall have any of the rights to dissent as
contemplated by Section 18-210 of the Act.

       5.10 BHC Act Members.


                                               15
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                               Exhibit B Page 16 of 39



               (a) That portion of any Units held for its own account by a BHC Act Member
       (together with its affiliates (as defined in 12 U.S.C. §1841(k) of the BHC Act)), that is
       determined at the time of admission of such BHC Act Member to be (in the aggregate) in
       excess of 4.99% of the aggregate of all Voting Units at that time, excluding, for purposes
       of calculating this percentage, portions of any other Units that are BHC Act Non-Voting
       Units pursuant to this Section 5.10 or any other provision of this Agreement, shall be a
       BHC Act Non-Voting Unit (whether or not subsequently transferred in whole or in part to
       any other Person except as provided herein).

               (b) Upon the admission of any additional Member to or a withdrawal of any
       Member from the Company or other adjustment in the Units, a recalculation of the Units
       held by a BHC Act Member shall be made, and only that part of the Units held by such
       BHC Act Member (in the aggregate) that is determined, as of the date of such admission
       or withdrawal or other adjustment in the Units, to be in excess of 4.99% of the aggregate
       of all Voting Units at that time, excluding, for purposes of calculating this percentage,
       portions of any other Units that are BHC Act Non-Voting Units pursuant to this Section
       5.10 or any other provision of this Agreement, shall be a BHC Act Non-Voting Unit
       (whether or not subsequently transferred in whole or in part to any other Person except as
       provided herein).

              (c)      Except as otherwise provided in this Section 5.10, BHC Act Non-Voting
       Units shall not be counted as Voting Units held by any Member for purposes of
       determining under this Agreement whether any vote or consent required hereunder has
       been approved or given by the requisite percentage of the Members; provided that each
       BHC Act Member will be permitted to vote such BHC Act Non-Voting Units with
       respect to matters as to which non-voting shares are permitted to vote pursuant to 12
       C.F.R. §225.2(q)(2), as in effect from time to time. Except as otherwise provided in this
       Section 5.10, a Unit which is held as a BHC Act Non-Voting Unit shall be identical in all
       regards to all other Units of the same class held by Members.

              (d) Any BHC Act Non-Voting Units shall continue to be such in the hands of
       any assignee or other transferee; provided that any such BHC Act Non-Voting Units shall
       become a Voting Unit in the assignee’s or other transferee’s hands if transferred (i) to the
       Company (or a Subsidiary thereof), (ii) in a transaction in which no Person acquires more
       than 2% of the Voting Units then outstanding, (iii) in a single transaction to a third party
       who (or which) acquires at least a majority of the Units without regard to the transfer of
       such BHC Act Non-Voting Unit, (iv) in a widely distributed public offering of Voting
       Units, and (v) in a transfer of Voting Units to an underwriter for the purpose of
       conducting a widely distributed public offering.

       5.11 ERISA Members.

               (a) As of the date of this Agreement, less than 25% of the Units are held by
ERISA Members. For this purpose, an “ERISA Member” is a Member that (i) is an employee
benefit plan or trust subject to Title I of ERISA or Section 4975 of the Code, or is an entity
deemed to hold “plan assets” of one or more such employee benefit plans within the meaning of
the Plan Asset Regulations, and (ii) has so indicated to the Company in writing. The Company

                                               16
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                Exhibit B Page 17 of 39



will notify each of the ERISA Members in writing if at any time in the future 25% or more of the
outstanding Units are held by ERISA Members.

               (b) The Company will timely provide the ERISA Member with such information
regarding its investment in the Company as may be requested by the ERISA Member (or any
employee benefit plan whose assets are held by the ERISA Member) for purposes of completing
the annual Form 5500 (or similar reports and filings required by the U.S. Department of Labor or
the IRS) for the ERISA Member or plan, and the ERISA Member or plan will be permitted to
disclose (without providing notice to, or obtaining consent from, the Company or the other
Members) such information or other confidential information reasonably necessary to comply
with ERISA or the Code and to complete the annual Form 5500 (and similar reports and filings
required by the U.S. Department of Labor or the IRS).

        5.12 Publicity. Neither the Company nor any of its Affiliates shall use the name of any
Member or any name derivative of or confusingly similar to any of the foregoing in any offering
material, press release, brochure, notice or other publication without, in each instance, the written
consent of the Member, provided, that the Company shall be permitted to (a) orally disclose such
name to prospective investors in the Company if such information is provided on a confidential
basis and (b) disclose such name to other Members of the Company if such information is
provided on a confidential basis. For the avoidance of doubt, it is hereby understood and agreed
that nothing in this Agreement shall prevent the disclosure by the Company or any of its
Affiliates of the identity of the Members or any of their Affiliates or the existence and terms of
this Agreement, in each case, (i) to an existing or prospective Member, (ii) to lenders to the
Company and its Subsidiaries or other counterparties or service providers in the ordinary course
of the Company’s business or (iii) to the extent required by applicable laws, rules or regulations,
including any anti-money laundering or anti-terrorist laws, rules or regulations, or pursuant to a
governmental request or legal process.

                                          SECTION 6
                                         TAX MATTERS

       6.1 Classification. The Members intend for the Company to be classified as a partnership
for federal income tax purposes and shall not elect, pursuant to Section 301.7701-3 of the
Regulations or otherwise, for it to be classified as anything other than a partnership.

        6.2 Tax Returns. The Board shall make all decisions relating to the Company’s tax
returns and any elections to be made under the Code. The Company shall file its tax returns as a
partnership for federal, state and local income and other tax purposes.

       6.3 Partnership Representative.

               (a) [LP Investments I, LLC] is hereby designated as the “partnership
       representative” (as defined in Code Section 6223(a), as in effect for taxable years
       beginning after December 31, 2017, and the Regulations thereunder) (the “Partnership
       Representative”) of the Company. An individual designated by the Partnership
       Representative shall be appointed by the Company to serve as the “designated individual”
       within the meaning of Regulations Section 301.6223-1(b)(3)(i). The Partnership


                                                 17
Case 18-41337-bem       Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                   Desc
                              Exhibit B Page 18 of 39



     Representative is specifically directed and authorized to take whatever steps that it, in its
     sole discretion, deems necessary or desirable pursuant to such designation, including
     filing any forms or documents with any relevant taxing authority and taking such other
     action as may from time to time be permitted or required under any applicable tax law.
     Except to the extent prohibited by law, all other Members hereby waive the right to
     participate in any administrative proceedings relating to the determination of partnership
     items at the Company level. Expenses of such administrative proceedings undertaken by
     the Partnership Representative will be deemed to be Company expenses.

               (b) The Partnership Representative shall give prompt notice to the Members
     of (i) the receipt by the Partnership Representative of written notice that a federal, state or
     local taxing authority intends to examine the Company’s income tax returns for any year;
     (ii) receipt by the Partnership Representative of written notice from any federal, state or
     local taxing authority of any proposed audit adjustment; and (iii) receipt of any request by
     the Partnership Representative from any federal, state or local taxing authority for waiver
     of any applicable statute of limitations with respect to any tax return of the Company.
     All reasonable expenses incurred by the Partnership Representative shall be paid or
     reimbursed by the Company.

               (c)     [LP Investments I, LLC], in its capacity as Partnership Representative,
     shall have the rights, power and authority, and shall be subject to all of the obligations,
     for the making of any elections and the conduct of, and the decision to initiate (where
     applicable), any administrative and judicial proceedings involving the Company under
     the partnership audit provisions of Subchapter C of Chapter 63 of the Code and in effect
     for any relevant tax year (such provisions, together with applicable Regulations and
     other IRS guidance, are referred to herein as the “Partnership Audit Rules”), including (i)
     an IRS examination of the Company commenced under Code Section 6231(a), (ii) a
     request for administrative adjustment filed by the Company under Code Section 6227,
     (iii) the filing of a petition for readjustment under Code Section 6234 (including choice of
     judicial forum) with respect to a final notice of partnership adjustment, (iv) the appeal of
     an adverse judicial decision, (v) the compromise, settlement or dismissal of any such
     proceedings on such terms as the Partnership Representative, in consultation with its tax
     advisors, deems appropriate, taking into account the collective interests of the Members
     and former Members affected thereby, (vi) if the Company is eligible, electing out of the
     Partnership Audit Rules under Code Section 6221(b), and (vii) the making of an election
     under Code Section 6226(a). Each Member agrees to be bound by the decisions and
     elections made by the Partnership Representative and the Company under the Partnership
     Audit Rules.

     6.4 Certain Covenants.

             (a) The Company will use commercially reasonable efforts to furnish to each
     Member, within 120 days after the end of each fiscal year, or as soon as reasonably
     practicable thereafter, such information regarding the amount of such Member’s share in
     the Company’s taxable income or loss for such year, in sufficient detail to enable such
     Member to prepare its United States federal, state and other tax returns, including a
     Schedule K-1; provided, that, no later than 75 days after the end of each fiscal year, the

                                               18
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit B Page 19 of 39



       Company will provide to such Member an estimate of the amounts expected to be
       included in such Schedule K-1 and any equivalent state income tax.

               (b) If the IRS issues to the Company a notice of proposed partnership adjustment
       under Section 6231 of the Code, the Company will take into account a Member’s tax
       status to reduce any proposed “imputed underpayment amount”, provided the Member
       provides any information or documentation reasonably requested by the Company to
       establish such status. Any such reduction actually obtained by the Company attributable
       to the status of the Member will be taken into account in determining the portion, if any,
       of the imputed underpayment amount allocable to the Member, and the Company will
       ensure that Member will not bear economically the cost of any taxes that are imposed as a
       result of the tax status of another Member or that are imposed on the Member’s
       distributive share of income that Member could receive without the imposition of such
       taxes.

               (c) The Company, at the reasonable written request of a Member, will use its
       reasonable efforts to provide such information to the extent reasonably available to it in
       order for the Member to file tax returns and reports with respect to the Company. The
       Company also agrees that at the Member’s request and expense it will use its reasonable
       efforts to make any filings and to take other actions to recover for the Member any taxes
       withheld or paid which are recoverable in each case with respect to the Member’s interest
       in the Company, but only to the extent that such filings may be made or such withheld or
       paid taxes recovered by the Company and cannot legally be filed, recovered or obtained,
       as the case may be, by the Member. The requesting Member shall be responsible for all
       additional costs, if any, incurred by the Company in connection with providing any of the
       foregoing to the Member.

                                   SECTION 7
                       TRANSFER OF INTERESTS BY MEMBERS

       7.1 Transfer of Units. No Member shall have the right to Transfer to any Person all or
any part of such Member’s Units without the prior written approval, both to such Transfer and to
the substitution of the transferee as a Member as to the Transferred Units, of the Board, which
approval may be given or withheld in the sole discretion of the Board. Notwithstanding the
foregoing, (a) each Member will be permitted to Transfer Units to (i) a controlled Affiliate of
such Member if such Affiliate remains under the control of such transferor Member (a
“Controlled Affiliate”), (ii) a Person that directly or indirectly controls more than 50% of the
voting interests and economic interests of the Member (a “Parent”), and (iii) in the case of a
Member that is a trust, a successor trustee or the fiduciary or any trust for the beneficiaries of
such trust (“Trust Affiliate”), without the approval of the Company, and (b) a Member may
Transfer Units to an Affiliate other than a Controlled Affiliate, a Parent, or a Trust Affiliate,
subject to the approval of the Company, which approval will not be unreasonably withheld,
conditioned or delayed. In the case of any Transfer to an Affiliate as contemplated in the
preceding sentence, the transferee Affiliate must agree in writing to execute such documents as
may be required by the Board in connection with such Transfer, including the transferee’s
agreement to be bound by the terms of this Agreement. The transferor Member shall cease to be
a Member as to the Transferred Units immediately following the admission of the transferee as a

                                               19
 Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit B Page 20 of 39



substitute Member as to such Units, but, in the case of a Transfer to an Affiliate, the transferor
Member will not be released from its obligations under this Agreement and will remain liable for
such obligations. Notwithstanding the foregoing provisions regarding permitted transfers to
Affiliates, a Member that is not an ERISA Member may not Transfer to an Affiliate that is an
ERISA Member without the prior written approval of the Board, in its sole discretion.
Notwithstanding any other provision of this Agreement, no Transfer of a Unit shall be permitted
if such Transfer (A) would cause the Company to have more than 100 partners, as determined for
purposes of Regulations Section 1.7704-1(h), or (B) would cause the Company to be treated as a
publicly traded partnership within the meaning of Code Section 7704 and Regulations Section
1.7704-1.

         7.2 Distributions and Allocations in Respect to Transferred Units. If any Units are
Transferred during any Fiscal Period in compliance with the provisions of this Section 7, Profits
and Losses, each item thereof, and all other items attributable to the Transferred Units for such
period shall be divided and allocated between the transferor and the transferee by taking into
account their varying interests during the period in accordance with Code Section 706(d), using
any conventions permitted by law and selected by the Board. All distributions on or before the
date of the Transfer shall be made to the transferor and all distributions thereafter shall be made to
the transferee. Neither the Company nor any Member shall incur any liability for making
allocations and distributions in accordance with the provisions of this Section 7.2.

                               SECTION 8
     RIGHT OF FIRST OFFER; PREEMPTIVE RIGHTS; INFORMATION RIGHTS

        8.1 Right of First Offer.

                (a) In the event that a Member who holds more than five percent (5%) of the then
        outstanding Voting Units desires to Transfer all or part of its Units (the “Offered Units”),
        other than to an Affiliate pursuant to Section 7.1(a), such Member (for purposes of this
        Section 8.1, such Member shall be referred to as the “Transferring Member”) shall give
        prompt written notice (a “ROFO Offer Notice”) to each Member holding at least five
        percent (5%) of the then outstanding Class A Units, Class B-1 Units and Class B-2 Units
        in the aggregate (calculated including holdings by each Member and its Affiliates) (each,
        a “Non-Transferring Member”) of its desire to Transfer the Offered Units. The
        Transferring Member agrees not to consummate any such Transfer until the expiration of
        the twenty (20) Business Day period commencing on the date that the ROFO Offer
        Notice has been delivered to the Non-Transferring Members (the “ROFO Election
        Period”). The ROFO Offer Notice shall identify (i) the number and type of Offered Units,
        (ii) the purchase price per share at which the Transferring Member wishes to sell and
        form of consideration (the “ROFO Offer Price”), (iii) the identity of the proposed
        transferee, if known, and (iv) all other material terms and conditions of the proposed
        Transfer.

               (b) For a period of fourteen (14) Business Days (the “ROFO Option Period”)
        following the receipt of the ROFO Offer Notice, each Non-Transferring Member shall
        have the right and option (but not the obligation) to purchase, at the ROFO Offer Price
        and on the same terms and conditions as set forth in the ROFO Offer Notice, up to such

                                                  20
Case 18-41337-bem      Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                             Exhibit B Page 21 of 39



     portion of the Offered Units (each Non-Transferring Member’s “Pro Rata Offered
     Units”) which equals the proportion that the number of Class A Units, Class B-1 Units
     and Class B-2 Units held by such Non-Transferring Member bears to all Class A Units,
     Class B-1 Units and Class B-2 Units then outstanding. The rights of each Non-
     Transferring Member set forth in this Section 8.1(b) are exercisable by delivery, within
     the ROFO Option Period, by such Non-Transferring Member of an irrevocable written
     notice to the Transferring Member (the “Notice of ROFO Election”) of such Non-
     Transferring Member’s commitment to purchase all or a portion of its Pro Rata Offered
     Units (such Non-Transferring Member’s “Accepted Units”). Failure by any Non-
     Transferring Member to give the Notice of ROFO Election within the ROFO Option
     Period shall be deemed an election by such Non-Transferring Member not to purchase its
     Pro Rata Offered Units.

             (c) Each Non-Transferring Member that delivers, within the ROFO Option
     Period, a Notice of ROFO Election (an “Exercising Member”) specifying its election to
     purchase all of its Pro Rata Offered Units, shall also have the right to purchase, at the
     ROFO Offer Price, a portion (its “Pro Rata Oversubscription Units”) of the Offered Units
     that the other Non-Transferring Members have elected not to purchase, if any (the
     “Remaining Units”) (any Exercising Member exercising its right to purchase its Pro Rata
     Oversubscription Units is referred to as an “Oversubscribing Member”). An
     Oversubscribing Member’s Pro Rata Oversubscription Units shall equal the portion of the
     Remaining Units which equals the proportion that the number of Class A Units, Class B-
     1 Units and Class B-2 Units held by such Non-Transferring Member bears to all Class A
     Units, Class B-1 Units and Class B-2 Units held by all Oversubscribing Members prior to
     their acquisition of any Offered Units. The Company shall deliver a notice to all
     Exercising Members of the number of Remaining Units as promptly as practicable
     following the date upon which such Remaining Units are known. Each Exercising
     Member shall, if it desires to do so, become an Oversubscribing Member by specifying in
     the prior Notice of ROFO Election or another irrevocable written notice (each such notice
     delivered by an Oversubscribing Member, an “Oversubscription Notice”) to the
     Transferring Members its election to purchase its Pro Rata Oversubscription Units prior
     to the expiration of the ROFO Election Period. The procedure set forth in this Section
     8.1(c) will be repeated until elections to purchase all of the Offered Units have been
     exercised or each of the Oversubscribing Members no longer desires to exercise its right
     to purchase its Pro Rata Oversubscription Units.

             (d) If any Non-Transferring Member has elected to purchase Offered Units
     hereunder, the Transfer of such Offered Units shall be consummated as soon as practical,
     and the parties will in good faith negotiate the sale agreement for such Offered Units after
     the delivery of the Notice of ROFO Election and/or Oversubscription Notice(s), if any, to
     the Transferring Member, but in any event within forty-five (45) days after the expiration
     of the ROFO Election Period, subject to receipt of any required material third-party or
     governmental approvals, compliance with applicable laws and the absence of any
     injunction or similar legal order preventing such transaction (collectively, the
     “Conditions”), in which case the purchase of the Accepted Units and the Pro Rata
     Oversubscription Units, as applicable, shall be delayed pending the satisfaction of the
     Conditions up to an additional ninety (90) days. The Transferring Member, the

                                             21
Case 18-41337-bem      Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                             Exhibit B Page 22 of 39



     Exercising Member and the Oversubscribing Member, as applicable, shall be obligated to
     use commercially reasonable efforts to satisfy the Conditions as soon as possible.

             (e) If all notices required to be given pursuant to this Section 8.1 have been duly
     given, and the Non-Transferring Members have not elected to purchase all of the Offered
     Units at the ROFO Offer Price and on the same terms and conditions as set forth in the
     ROFO Offer Notice, or any purchases of Pro Rata Offered Units or Pro Rata
     Oversubscription Units, as applicable, agreed to by any Exercising Members or
     Oversubscribing Members, as applicable, are not consummated in accordance with
     Section 8.1(d) (and any such failures to consummate such purchases are not as a result of
     any breach hereof by the Transferring Members), then the Transferring Members shall
     have the right, subject to the prior written approval of the Board pursuant to Section 7.1,
     to enter into and consummate, subject to Section 8.1(f), an agreement to Transfer to a
     third-party not Affiliated with any Member (a “Third-Party”) the Offered Shares
     remaining unsold under this Section 8.1 at a price not less than the ROFO Offer Price and
     on terms and conditions no less favorable to the Transferring Member, economically or
     otherwise, than as set forth in the ROFO Offer Notice; provided that simultaneously with
     any such Transfer to a Third-Party, such Third-Party executes and delivers to the
     Company, for the benefit of the Company and all Members, a Joinder Agreement. If the
     Transfer to a Third-Party pursuant to this Section 8.1(e) is not consummated pursuant to
     the terms of the immediately preceding sentence and within the time periods described in
     the next paragraph (f), the Transferring Member will not effect the Transfer of any of the
     Offered Units without commencing de novo the procedures set forth in this Section 8.1.

              (f) The closing of the sale of any Third-Party Shares that are being Transferred
     under this Section 8.1 to any Third-Party shall take place at the Company’s principal
     executive offices (or such other place as the Transferring Member and the applicable
     purchaser shall agree) on a date (the “Third-Party Transfer Closing Date”) no later than
     one-hundred eighty (180) days following the date of delivery of the ROFO Offer Notice
     (or if such date is not a Business Day, the first day thereafter that is a Business Day) at
     10:00 a.m., local time. On the Third-Party Transfer Closing Date, the parties shall take all
     actions necessary (including cooperation in obtaining any required governmental
     consents) to convey such Units to be Transferred in accordance with this Agreement, free
     of all liens and encumbrances, other than pursuant to this Agreement.

     8.2 Preemptive Rights.

            (a) If the Company proposes to offer, sell or issue

            i.      any Class A Units, Class B-1 Units or Class B-2 Units, as well as rights,
                    options, or warrants to purchase Class A Units, Class B-1 Units or Class
                    B-2 Units, or securities of any type whatsoever that are, or may become,
                    convertible or exchangeable into or exercisable for Class A Units, Class
                    B-1 Units or Class B-2 Units;

            ii.     any securities (including Units or debt securities), as well as rights,
                    options, or warrants to purchase such securities, or securities of any type


                                             22
Case 18-41337-bem       Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                              Exhibit B Page 23 of 39



                    whatsoever that are, or may become, convertible or exchangeable into or
                    exercisable for Units or debt securities in an offering in which any holder
                    of Class A Units, Class B-1 Units or Class B-2 Units has committed to
                    participate (excluding any borrowing, or incremental borrowings under the
                    Exit Facility); or

            iii.    any securities (including Units or debt securities), as well as rights,
                    options, or warrants to purchase such securities, or securities of any type
                    whatsoever that are, or may become, convertible or exchangeable into or
                    exercisable for Units or debt securities (A) in an offering not approved by
                    the Board or (B) that are not equity securities with a distribution priority
                    senior to all then outstanding Units or junior to all then outstanding Units
                    (the securities referenced in (i), (ii) and (iii), collectively, the “New
                    Securities”),

     then the Company shall, subject to the provisions of this Section 8.2, offer to the
     Preemptive Rights Holders the right to acquire such Member’s pro rata share of such
     New Securities.

              (b) The Company shall give written notice (the “Preemptive Rights Offer
     Notice”) to each Preemptive Rights Holder, stating (i) the Company’s bona fide intention
     to offer such New Securities, (ii) the number of such New Securities to be offered, and
     (iii) the price and terms, if any, upon which the Company proposes to offer such New
     Securities.

             (c) By written notification to the Company within ten (10) days after the
     Preemptive Rights Offer Notice is given (“Notice of Preemptive Rights Election”), each
     Preemptive Rights Holder (or its designee) may (in its sole discretion) elect to purchase
     or otherwise acquire, at the price and on the terms specified in the Preemptive Rights
     Offer Notice, up to that portion of such New Securities which equals the proportion that
     the number Units held by such Preemptive Rights Holder and its Affiliates bears to the
     total number of Units then outstanding (such portion, its “Allotment”).

             (d) The closing of any sale pursuant to this Section 8.2 shall occur within the later
     of (a) twenty (20) days of the date that the Preemptive Rights Offer Notice is given and
     (b) such outside date for closing set forth in the Preemptive Rights Offer Notice.

             (e) If the Preemptive Rights Holders do not acquire all New Securities referred to
     in the Preemptive Rights Offer Notices as provided in Sections 8.2(c) and 8.2(d), the
     Company may, during the one hundred eighty (180) day period following the expiration
     of the ten (10) Business Day period provided in Section 8.2(c), offer and sell the
     remaining unsubscribed portion of such New Securities at a price not less than, and upon
     terms no more favorable to the offeree than, those specified in the Preemptive Rights
     Offer Notice. If the Company does not enter into an agreement for the sale of the New
     Securities within such period, or if such agreement is not consummated within one
     hundred eighty (180) days of the execution thereof, and the Company later wishes to
     issue such New Securities, then the Company will offer to each Preemptive Rights

                                              23
Case 18-41337-bem      Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                             Exhibit B Page 24 of 39



     Holder its pro rata share of such New Securities in accordance with this Section 8.2.

             (f) In lieu of offering New Securities to each Preemptive Rights Holder at the
     same time that such New Securities are offered, as contemplated under Section 8.2(a), the
     Company may, in its sole discretion, initially issue all of the New Securities, and, within
     a reasonable period of time following such issuance, provide a Preemptive Rights Offer
     Notice to each Preemptive Rights Holder offering the Preemptive Rights Holder the right
     to acquire its pro rata share of such New Securities in accordance with this Section 8.2,
     provided that the purchaser of such New Securities agrees in writing to take such New
     Securities subject to the provisions of this Section 8.2(f). Any Preemptive Rights Holder
     that wishes to exercise its preemptive rights under this Section 8.2 may purchase such
     Preemptive Rights Holder’s pro rata share of the New Securities directly from the
     purchaser of the New Securities (or its Affiliate), on the same terms and conditions on
     which the purchaser of the New Securities (or its Affiliate) originally acquired the New
     Securities, plus Carry Costs. For this purpose, (i) the Preemptive Rights Holder’s pro
     rata share of the New Securities will be based upon the number of Units owned by the
     Preemptive Rights Holder, over the total number of Units held by all Members (other
     than Class B-3 Units) prior to the issuance of New Securities pursuant to this Section
     8.2(f), and (ii) the “Carry Costs” will be equal to the actual interest expense incurred by
     the purchaser of the New Securities (or its Affiliate) from the date of investment to the
     date of Transfer of the New Securities to the Preemptive Rights Holder. New Securities
     offered to Preemptive Rights Holders under this Section 8.2(f) must be offered within
     sixty (60) days following the date on which securities have been sold to the purchaser of
     the New Securities.

            (g) The provisions of this Section 8.2 will not apply to the issuance of Class B-3
     Units to a Management Person for consideration representing the Class B-3 Units’ fair
     market value, as determined by the Board.

             (h) The provisions of this Section 8.2 will not apply to the issuance of up to $5
     million of Class A Units (in the aggregate) by the Company (based on a $54.522 million
     pre-money valuation of the Company) to any Person prior to the third anniversary of the
     date of this Agreement.

     8.3 Drag-Along Rights.

             (a) The Rimrock Member and its Affiliates shall have the right to require the
     other Members (i) to agree to and to sell a Pro Rata Portion of their Units and rights to
     acquire Units in connection with a Company Sale, on the same terms and conditions
     (subject to appropriate adjustments as required to reflect the Members’ rights to receive
     distributions pursuant to Section 3.1 and Section 10.2(b)) as the Rimrock Member (or its
     Affiliates) propose to sell any Units (subject to Section 8.3(d)), as reflected in a written
     notice provided to the other Members by the Rimrock Member (or its Affiliates) at least
     ten (10) calendar days prior to the date on which the Company Sale shall be
     consummated (including a summary of the terms and conditions thereof) and (ii) to vote
     for a Company Sale (including any sale of all or substantially all of the assets of the
     Company or its Subsidiaries or a merger) proposed or endorsed by the Rimrock Member

                                             24
Case 18-41337-bem       Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                              Exhibit B Page 25 of 39



     (or its Affiliates) in writing and approved by the Board.

                (b) “Pro Rata Portion” means the number of Units to be sold in the
     transaction, multiplied by a fraction, the numerator of which is the number of Units
     owned by a Unit holder (including rights to acquire Units), and the denominator of which
     is the total number of outstanding Units (including any Units issuable by the Company
     upon exercise of options, warrants or other rights to acquire Units, and Units issuable
     upon conversion of convertible securities).

             (c) The obligations of the Members under this Section 8.3 are subject to the
     condition that, upon the consummation of such transaction, each Member will receive
     consideration per Unit in the same form as the Rimrock Member (or its Affiliates)
     (subject to Section 8.3(d)) and in the amounts necessary to reflect such Member’s rights
     to receive distributions pursuant to Section 3.1 and Section 10.2(b). In any such
     transaction, such Member’s Units will be subject to the same terms and conditions
     applicable to the Rimrock Member’s (or its Affiliates’) Units, including any
     representations and warranties, indemnification obligations, escrows and holdbacks
     (provided, that the amount of any escrows or holdbacks with respect to any Member shall
     be determined based on its relative share of the aggregate proceeds received by such
     Member with respect to its Units). In connection with such transaction, the other
     Members will execute any agreements, certificates, or other instruments required in
     connection with the transaction, including a purchase agreement and other related
     agreements, to the same extent as the Rimrock Member (or its Affiliates); provided that
     in no event will a Member be required to execute any non-compete agreement or any
     non-solicitation agreement other than an Employee Non-Solicit. An “Employee Non-
     Solicit” means (A) a non-solicitation agreement that applies only to employees of LPL
     and its subsidiaries, and (B) is binding on the Member, and (C) prohibits the Member
     from directing, encouraging or assisting any Affiliate of such Member to solicit any
     employees of LPL and its subsidiaries. Each Member will bear its pro rata share (based
     on its relative share of the aggregate proceeds received by such Member with respect to
     its Units) of expenses incurred in connection with the proposed transaction; such
     expenses will be offset against amounts distributable to the Member in connection with
     the transaction or otherwise. Each Member shall be severally (but not jointly) obligated to
     join on a pro rata basis (based on its relative share of the aggregate proceeds received by
     such Member with respect to its Units) in any indemnification obligation the Rimrock
     Member (or its Affiliates) have agreed to in connection with such Company Sale (other
     than any such obligations that relate specifically to such Member such as indemnification
     with respect to representations and warranties given by such Member regarding title to
     and ownership of Units); provided, that no Member shall be obligated in connection with
     such Company Sale to indemnify the prospective third party transferee in an aggregate
     amount in excess of the net cash proceeds actually paid to and received by such Member
     in such Company Sale.

             (d) The proceeds of any transaction to which this Section 8.3 applies shall be
     allocated among the participants based upon the Units included in such transaction by
     each seller as if the proceeds of such transaction were paid to them pursuant to Section 10
     in connection with the liquidation of the Company and the Units of such sellers included

                                              25
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                   Desc
                               Exhibit B Page 26 of 39



       in such transaction were the only outstanding Units at the time of such liquidation.

        8.4 Information Rights. The Company will promptly transmit to each Member, upon
availability to the Company, (i) the unaudited consolidated balance sheet that includes LPL and
its subsidiaries as of the end of each fiscal quarter and the related unaudited consolidated
statement of income for such fiscal quarter, (ii) the audited consolidated balance sheet that
includes LPL and its subsidiaries as of the end of each fiscal year and the related audited
consolidated statements of operations, changes in stockholders’ equity and cash flows for such
fiscal year, together with all related notes and schedules thereto (in all cases, prepared in
accordance with US GAAP), accompanied by the audit report of the independent auditors of
nationally recognized standing, in the case of each of clause (i) and clause (ii) to the extent
available to the Company, and (iii) quarterly capital account statements for each Member. All
information provided pursuant to this Section 8.4 will be subject to Section 11.14. Upon
reasonable request of a Member, the Company will provide the Member with the Member’s
current Capital Account balance.

                                       SECTION 9
                                 LIABILITY; INDEMNITY

        9.1 Members’ Other Activities. Notwithstanding any provision of the Act to the contrary,
any Member may engage independently or with others in other business ventures, or make or
manage other investments, without the necessity of informing the Company or the other
Members. Neither the Company nor any Member shall have any right by virtue of this
Agreement or the relationship created hereby or by virtue of the Act in or to such other ventures
or activities or to the income or proceeds derived therefrom, and the pursuit of such ventures,
even if competitive with the business of the Company, shall not be deemed wrongful or
improper.

       9.2 Liability to Members and the Company.

               (a) No Member (nor any member of the Board) shall be liable to the Company or
       to any other Member for any loss or damage caused by any action or omission of such
       Person in managing the business or affairs of the Company which does not result from
       gross negligence, intentional misconduct or knowing violation of law or a transaction for
       which such Person received an improper personal benefit. The liability of each Member
       to the Company shall be limited to any distributions which such Member is required to
       return to the Company pursuant to the Act or made in violation of Section 3.4 of this
       Agreement.

               (b) Notwithstanding any other provision of this Agreement, neither any Member
       nor any member of the Board shall be liable to the Company or any other Member or
       Person for any breach of duty of loyalty and/or due care or any other fiduciary duty, other
       than as a result of any acts or omissions that are not in good faith or that involve
       intentional misconduct or are the result of gross negligence or a transaction for which
       such Person received an improper personal benefit.

       9.3 Indemnification of Members and the Board. To the fullest extent permitted by the


                                               26
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                   Desc
                                Exhibit B Page 27 of 39



Act:

                (a) The Company (and any receiver, liquidator or trustee of, or successor to, the
       Company) shall indemnify and hold harmless each Member and each member of the
       Board and their respective Affiliates (an “Indemnitee”) from and against any and all
       liabilities, obligations, losses, damages, penalties, actions, judgments, suits, claims,
       proceedings, costs, expenses and disbursements of any kind or nature whatsoever
       (including reasonable attorneys’ fees and all costs and expenses of defense, appeal and
       settlement of any and all suits, actions and proceedings involving an Indemnitee and all
       costs of investigation in connection therewith) that may be imposed on, incurred by or
       asserted against any Indemnitee in any way relating to or arising out of, or alleged to
       relate to or arise out of, any action or inaction on the part of any Indemnitee that relates in
       any way to the Company or the business or assets thereof; provided that the
       indemnification obligations in this Section 9.3 shall not apply to the portion of any
       liability, obligation, loss, damage, penalty, cost, expense or disbursement that results
       from fraud, gross negligence, willful malfeasance, intentional and material breach of this
       Agreement, or conduct that is the subject of a criminal proceeding where the Indemnitee
       has reasonable cause to believe that such conduct was unlawful. The termination of any
       proceeding by settlement, judgment, order, conviction, or upon a plea of nolo contendere
       or its equivalent shall not, by itself, create a presumption that such Indemnitee’s conduct
       constituted fraud, gross negligence, willful malfeasance, intentional and material breach
       of this Agreement, or conduct that is the subject of a criminal proceeding (where the
       Indemnitee has reasonable cause to believe that such conduct was unlawful), except a
       judgment, order or conviction that expressly provides that such Indemnitee’s conduct
       constituted fraud, gross negligence, willful malfeasance, intentional and material breach
       of this Agreement, or conduct that is the subject of a criminal proceeding (where such
       Indemnitee had reasonable cause to believe that such conduct was unlawful).

               (b) If authorized by the Board, the Company shall pay expenses as they are
       incurred by the Indemnitee in connection with any action, claim, or proceeding that the
       Indemnitee asserts in good faith to be subject to the indemnification obligations set forth
       in this Agreement; provided, that such Indemnitee provides to the Company an
       undertaking from the Indemnitee to repay all amounts so paid by the Company to the
       extent that it is finally determined that the Indemnitee is not entitled to be indemnified
       therefor under the terms of this Agreement.

               (c) The Board, notwithstanding any apparent conflict of interest, shall have the
       power to, and is hereby authorized and directed to, cause the Company to comply with
       the indemnification and expense payment provisions of this Agreement.

              (d) The indemnification to be provided by the Company under this Agreement
       shall be paid only from the assets of the Company, and no Member shall have any
       personal liability in connection therewith or any obligation to make any capital
       contribution to fund such indemnification at any time.

             (e) Notwithstanding any provision of this Agreement to the contrary, each
       Indemnitee shall be a third party beneficiary of this Section 9.3.

                                                 27
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                Exhibit B Page 28 of 39




                                     SECTION 10
                             DISSOLUTION AND WINDING UP

        10.1 Liquidating Event. The Company shall dissolve and commence winding up and
liquidating only upon the action by written consent of Members holding at least a majority of the
Voting Units determining to dissolve the Company (a “Liquidating Event”).

        10.2 Winding Up. Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, satisfying the claims of its creditors and distributing the remaining proceeds to its
Members in accordance with this Section 10.2. During the period commencing on the date on
which a Liquidating Event occurs and ending on the date on which the assets of the Company are
distributed pursuant to this Section 10.2, Profits and Losses and other items of Company income,
gain, loss, or deduction shall continue to be allocated in the manner provided in Section 4. No
Member shall take any action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Company’s business and affairs. The assets of the Company shall be
liquidated only to the extent determined to be appropriate by the Board and the proceeds thereof,
together with such assets as the Board determines to distribute in kind (valued at the Gross Asset
Value thereof), shall be applied and distributed in the following order:

               (a) First, to creditors of the Company, including Members who are creditors in
       their capacities as creditors of the Company, in satisfaction of liabilities of the Company
       (whether by payment or by making of reasonable provision for payment); and

               (b) The balance, if any, to the Members in accordance with Section 3.

If the Company is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Liquidating Event has occurred, such liquidation shall not cause a dissolution of the Company
for purposes of the Act, and the Company’s assets shall not be liquidated, the Company’s
liabilities shall not be paid or discharged and the Company’s affairs shall not be wound up.

        10.3 Negative Capital Accounts. No Member with a deficit balance in its Capital
Account shall have any obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to the Company or to
any other Person for any purpose whatsoever.

        10.4 Filings. Upon the dissolution and the completion of winding up of the Company,
there shall be filed a certificate of termination in accordance with the Act and appropriate
instruments under the laws of any other states or jurisdictions in which the Company has
qualified to engage in business.


                                        SECTION 11
                                      MISCELLANEOUS

       11.1 Notices. Any notice, payment, demand, or communication required or permitted to

                                                28
Case 18-41337-bem          Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                  Desc
                                 Exhibit B Page 29 of 39



be given pursuant to any provision of this Agreement must be in writing and shall be (i)
delivered personally, (ii) sent by postage prepaid, registered mail (airmail internationally),
(iii) transmitted by e-mail, or (iv) delivered by nationally recognized overnight courier,
addressed as follows, or to such other address as such Person may from time to time specify by
notice to the Members:

              (a) If to the Company, to the Company at the address of the Company’s principal
       place of business as provided by the Company to the Members; and

               (b) If to a Member, to the address provided by the Member to the Company in
writing.

Any such notice, payment, demand, or communication shall be deemed to be delivered, given,
and received for all purposes of this Agreement (i) on the date of receipt if delivered personally
or by courier, (ii) five days after posting if transmitted by mail, or (iii) the date of transmission
by e-mail, provided that the Person to whom the e-mail was sent acknowledges that such e-mail
was received by such Person in legible form, or that such Person responds to the e-mail without
indicating that any part of it was received in illegible form, whichever shall first occur.

       11.2 Binding Effect. Except as otherwise provided in this Agreement, every covenant,
term, and provision of this Agreement shall be binding upon and inure to the benefit of the
Members and their respective successors, transferees and assigns.

       11.3 Construction. Every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against any Member.
“Including” (and with correlative meaning “include”) means including without limiting the
generality of any description preceding such term. “Or” is used in the inclusive sense of
“and/or”. All Section references in this Agreement are to the corresponding Section of this
Agreement, unless otherwise specified.

       11.4 Time. Time is of the essence with respect to this Agreement.

        11.5 Headings. Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the scope, extent or
intent of this Agreement or any provision of this Agreement.

         11.6 Severability. Every provision of this Agreement is intended to be severable. If any
term or provision of this Agreement is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the remainder of this Agreement.
Any provision of this Agreement held invalid, illegal or unenforceable shall be construed by
modifying or limiting it so as to be valid, legal and enforceable to the maximum extent
compatible with, and permissible under, applicable law.

       11.7 Further Action. Each Member agrees to perform all further acts and execute,
acknowledge and deliver any documents which may be reasonably necessary, appropriate or
desirable to carry out the provisions of this Agreement.

       11.8 Governing Law. The laws of the State of Delaware shall govern the validity of this

                                                 29
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit B Page 30 of 39



Agreement, the construction of its terms, and the interpretation of the rights and duties of the
Members, without regard to conflict of laws principles.

         11.9 Waiver of Action for Partition. Each of the Members irrevocably waives any right
that it may have to maintain any action for partition with respect to any of the Company’s assets.

        11.10 No Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement with respect to Indemnitees, none of the provisions of this Agreement shall be for the
benefit for, or shall be enforceable by, any party other than the parties to this Agreement.

       11.11 Amendments.

               (a) This Agreement may be amended, modified or supplemented by one or more
       Members holding at least a majority of the Voting Units, provided, however, that any
       amendment, modification or supplement that has a disproportionate material adverse
       effect on the rights, obligations, powers or interests (economic or otherwise) of any
       Member or class of Units relative to any other Member or class of Units must be
       approved in writing by the affected Member (or if the amendment, modification or
       supplement to this Agreement has a disproportionate effect on more than one Member,
       then it must be approved by Members holding at least a majority of the affected Units).

               (b) The Company will provide written notice to any Member of any amendments
       effected pursuant to this Section 11.11 without the written consent of the Member within
       five (5) Business Days of the effectiveness of any such amendment.

       11.12 Power of Attorney.

               (a) Each of the Members hereby constitutes and appoints the Board as its true and
       lawful representative and attorney-in-fact, in its name, place and stead, to make, execute,
       sign, acknowledge and deliver or file (i) the Certificate and any required amendments
       thereto and any other instruments, documents and certificates which may from time to
       time be required by any law to effectuate, implement and continue the valid and
       subsisting existence of the Company, (ii) all instruments, documents and certificates that
       may be required to effectuate the dissolution and termination of the Company in
       accordance with the provisions of this Agreement and Delaware law, (iii) all other
       amendments of Schedule A of this Agreement contemplated by this Agreement including
       amendments reflecting the resignation of a Member, or the addition or substitution of any
       Member, and (iv) any other instrument, certificate or document required from time to
       time to admit a Member, to effect such Person’s substitution as a Member, or to effect the
       substitution of the Member’s assignee as a Member. Copies of all such instruments,
       certificates and other documents shall be sent to all Members.

              (b) The foregoing grant of authority (i) is a special power of attorney coupled
       with an interest in favor of the Board and each of them, and as such shall be irrevocable
       and shall survive the death or disability of a Member, and (ii) shall survive the
       assignment by a Member of the whole or any portion of the Units held by such Member,
       except that where the assignee of all of the Units of a Member thereof has furnished a
       power of attorney, this power of attorney shall survive such assignment for the sole

                                               30
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit B Page 31 of 39



       purpose of enabling the Board to execute, acknowledge and file any instrument necessary
       to effect any permitted substitution of the assignee for the assignor as a Member and shall
       thereafter terminate.

               (c) The Board shall require a similar power of attorney to be executed by a
       transferee of a Member as a condition of its admission as a substituted Member.

        11.13 Entire Agreement. This Agreement contains the entire understanding and
agreement among the Members with respect to the subject matter of this Agreement and
supersedes any other prior oral or written understandings or agreements among the Members
with respect to such matters.

        11.14 Confidentiality. Each of the Members agrees that it will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor its ownership of Units) any
confidential information obtained from the Company or any of its Affiliates pursuant to the terms
of this Agreement or the Company’s or its Affiliates’ agreements with the Company’s
Subsidiaries, unless such confidential information (i) is known or becomes known to the public
in general (other than as a result of a breach of this Section 11.14 by any of the Members), (ii) is
or has been independently developed or conceived by such Member without use of the
Company’s or its Affiliates’ confidential information, or (iii) is or has been made known or
disclosed to such Member by a third party without a breach of any obligation of confidentiality
such third party may have to the Company; provided, however, that each of the Members may
disclose confidential information (A) to its respective attorneys, accountants and consultants to
the extent necessary to obtain their services in connection with monitoring such Member’s
ownership of Units; (B) to any existing or prospective Affiliate, investor, prospective investor,
management, partner, member, shareholder, or controlled subsidiary of such Member in the
ordinary course of business, provided that such Member informs such Person that such
information is confidential and directs such Person to maintain the confidentiality of such
information; or (C) as may otherwise be required by law, provided that such Member promptly
notifies the Company of such disclosure (unless such notification to the Company is expressly
prohibited by law) and takes reasonable steps to minimize the extent of any such required
disclosure. Each of the Members is responsible for compliance with this Section 11.14 by any
party to whom it discloses information pursuant to clauses (A) or (B) of the immediately
preceding sentence.

       11.15 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all of the Members had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

        11.16 Representations of the Company.        The Company hereby represents and warrants
to each Member as follows:

               (a) Schedule A sets forth, as of the date hereof, a true and correct list of the
aggregate initial capital contributions and Units of the Members. Except as set forth on
Schedule A, as of the date hereof, there are no outstanding warrants, options, rights, agreements,
subscriptions, convertible or exchangeable securities or other commitments pursuant to which
the Company is or may become obligated to issue or sell any of its equity interests.


                                                31
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                 Desc
                                Exhibit B Page 32 of 39



               (b) The Company is duly qualified to transact business and is in good standing in
every jurisdiction in which the character of the business conducted by it or permitted to be
conducted by it makes such qualification necessary, except where the failure to be so qualified
would not have a material adverse effect on the business, operations or financial condition of the
Company.

                (c) Assuming due authorization, execution and delivery to the Company of this
Agreement by the Members, this Agreement constitutes the legally valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or affecting creditors’ rights generally (including without limitation fraudulent
conveyance laws) and by general principles of equity (including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief), regardless of whether considered in a proceeding in equity or
at law.

                (d) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance of the obligations thereunder by the
Company will not conflict with or result in any material violation of or default under any
provision of this Agreement, or any agreement or other instrument to which the Company is a
party or by which it or its properties are bound, or any material law or regulation which is
applicable to the Company.

              (e) As of the date hereof, the Company and its Affiliates have not incurred (and
shall not incur) any placement agent fees or similar payment obligations of any kind in
connection with the making of an investment in the Company by any Member.


                                      [Signature Pages Follow]




                                                32
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                             Desc
                               Exhibit B Page 33 of 39



        IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
effective as of the date first above written.


                                                    LAKEPOINT LAND HOLDINGS LLC


                                                          By:
                                                          Name:
                                                          Title:




                                                    [●]


                                                          By:
                                                          Name:
                                                          Title:




              [Signature Page to Limited Liability Company Agreement of LakePoint Land Holdings, LLC]
Case 18-41337-bem   Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48   Desc
                          Exhibit B Page 34 of 39



                            SCHEDULE A

                LAKEPOINT LAND HOLDINGS, LLC

                             MEMBERS

                             See attached.
Case 18-41337-bem   Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48   Desc
                          Exhibit B Page 35 of 39



                            SCHEDULE B

                LAKEPOINT LAND HOLDINGS, LLC

                            WATERFALL

                             See attached.
                                     Case 18-41337-bem     Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48                Desc
                                                                 Exhibit B Page 36 of 39

LakePoint Land Holdings, LLC
Detailed Capitalization Table



                                                                                                              Accrued            Rate of
                                                                                %                            Preferred          Preferred
                                      Membership    Total Capital Equity   Membership    Membership          Return on           Return
  Member Name                             Class         Investment         Outstanding     Units              Capital         (Per Annum)
  LP Investments I, LLC                  Class A     $     4,552,000.00       8.34%        11,479,394    $               -        0.0%
  LP Investments I, LLC                 Class B-1    $     3,000,000.00       2.18%         3,000,000    $               -        7.0%
  LP Investments I, LLC                 Class B-1    $    60,000,000.00      43.61%        60,000,000    $               -        7.0%
  LP Investments I, LLC                 Class B-2    $    10,000,000.00       7.27%        10,000,000    $               -        0.0%
  Management Incentive Units            Class B-3     $               -       9.17%        12,609,176    $               -        0.0%
  Lagoon Investments, LLC                Class C     $     1,800,000.00       0.99%         1,360,104   $       630,247.00       18.0%
  L. Craig Ramsey                        Class C     $     1,272,001.85       0.70%           961,142   $       611,606.35       18.0%
  Creola Holdings, LLC                   Class C     $     1,000,000.00       0.55%           755,614   $       785,589.00       36.0%
  John Stegeman                          Class C     $     1,000,000.00       0.55%           755,614   $       961,644.00       36.0%
  Worthington Hyde Partners-IV, LP       Class C     $       500,000.00       0.27%           377,807   $       240,410.92       18.0%
  LakePoint Investors, LLC               Class C     $              -         0.00%                 -   $              -         18.0%
  DB 2006 Family Trust                   Class C     $       395,588.70       0.22%           298,912   $       190,207.83       18.0%
  Neal Freeman                           Class C     $       300,000.00       0.16%           226,684   $       144,246.55       18.0%
  George and Alyne Sertl                 Class C     $       237,352.05       0.13%           179,346   $       114,124.03       18.0%
  Robert Stickel                         Class C     $       100,000.00       0.05%            75,561   $        48,082.18       18.0%
  Jeremy Schell                          Class C     $       100,000.00       0.05%            75,561   $        48,082.18       18.0%
  Steve Powers                           Class C     $       100,000.00       0.05%            75,561   $        48,082.18       18.0%
  Fernando Nasmyth                       Class C     $       100,000.00       0.05%            75,561   $        48,082.18       18.0%
  Bruce and Louise Plagman               Class C     $        74,780.55       0.04%            56,505   $        35,956.34       18.0%
  Michael Morris                         Class C     $        74,780.55       0.04%            56,505   $        35,956.34       18.0%
  GKB LakePoint Invest, LLC              Class C     $        62,700.30       0.03%            47,377   $        30,147.53       18.0%
  Betty T. Freeman Recep. Trust          Class C     $        55,001.70       0.03%            41,560   $        26,446.16       18.0%
  Ron and Deborah Bailey                 Class C     $        39,557.70       0.02%            29,890   $        19,020.35       18.0%
  Bonny K. Snyder                        Class C     $        19,778.85       0.01%            14,945   $         9,510.18       18.0%
  Schuler Family Trust                   Class C     $        19,778.85       0.01%            14,945   $         9,510.18       18.0%
  Ralson and Kimberly Goetz              Class C     $         9,892.35       0.01%             7,475   $         4,756.29       18.0%
  William A. Worthington                 Class C     $         9,892.35       0.01%             7,475   $         4,756.29       18.0%
  Katherine Lughes                       Class C     $         9,892.35       0.01%             7,475   $         4,756.29       18.0%
  Jessica Roles Plagman Hill             Class C     $         7,909.20       0.00%             5,976   $         3,802.82       18.0%
  Tony Plagman                           Class C     $         7,909.20       0.00%             5,976   $         3,802.82       18.0%
  LakePoint Investors, LLC             Class D-1A    $       358,572.25       0.20%          270,942    $       172,409.40       18.0%
                                          Case 18-41337-bem    Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48          Desc
                                                                     Exhibit B Page 37 of 39

LakePoint Investors, LLC                    Class D-1B   $    25,986,300.00   14.27%     19,635,600   $    19,120,015.17      12.0%
LakePoint Sports Development Group, LLC     Class D-2    $              -      7.19%      9,893,396    $               -       0.0%
Neal Freeman                                 Class E     $     2,376,790.08    1.31%      1,795,935   $       684,725.00      12.0%
Sports Parks of Georgia, LLC                  Class F    $     1,056,831.00    0.58%        798,556    $               -      12.0%
Wilwat Properties, Inc.                       Class F    $     1,020,235.00    0.56%        770,903    $               -      12.0%
TriCapita, LLC                                Class F    $       334,224.00    0.18%        252,544    $               -      12.0%
Site Services Group, LLC                      Class F    $       301,977.00    0.17%        228,178    $               -      12.0%
MCS Realty Services, Inc.                     Class F    $       237,203.00    0.13%        179,234    $               -      12.0%
Smartegies, LLC                               Class F    $       196,013.01    0.11%        148,110    $               -      12.0%
SSG Investment, LLC                           Class F    $       128,400.00    0.07%         97,021    $               -      12.0%
Earl Ehrhart                                  Class F    $       397,666.67    0.22%        300,482    $               -      12.0%
W. Neal Freeman                               Class F    $       287,583.33    0.16%        217,302    $               -      12.0%
Belt & Associates                             Class F    $       247,000.00    0.14%        186,637    $               -      12.0%
Robert D. Zurcher                             Class F    $       129,470.00    0.07%         97,829    $               -      12.0%
Jonathan D. Crumly, Sr.                       Class F    $       127,500.00    0.07%         96,341    $               -      12.0%

Totals                                                   $   118,034,581.89   100.00%   137,571,151   $    24,035,975.56
Case 18-41337-bem        Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                               Exhibit B Page 38 of 39



                                        SCHEDULE B
                                        WATERFALL
        Available distributable cash of the Company shall be distributed to the Members at such
time as such cash is available in the following order of priority:
       First, a percentage of all distributable cash equal to the percentage of all Units held by
Class A Members, shall be distributed to the Class A Members, pro rata based on percentage of
Class A Units held (the “Class A Distribution”);
        Second, after making the Class A Distribution, such remaining distributable cash shall be
distributed to the Class B-1 Members, pro rata based on percentage of Class B-1 contributions,
until each Class B-1 Member’s accrued, unpaid Preferred Return has been paid in full;
        Third, any remaining distributable cash shall be distributed to the Class B-1 Members,
pro rata based on percentage of Class B-1 contributions, until each Class B-1 Member’s Total
Capital Equity Investment equals zero;
        Fourth, until such time as each Class B-2 Member’s Total Capital Equity Investment
equals zero, any remaining distributable cash shall be distributed as follows: (a) seventy-five
percent (75%) shall be distributed to the Class B-2 Members, pro rata based on percentage of
Class B-2 contributions, and (b) twenty-five percent (25%) of such distributable cash shall be
distributed to Class C, Class D, Class E, and Class F Members (collectively, the “Junior Class
Members”) in accordance with the Junior Class Waterfall (as defined below);
        Thereafter, any remaining distributable cash shall be distributed as follows: (a) a
percentage of such cash equal to the percentage of all Class B-3 Units held by Class B-3
Members as compared to all Class B-1 through F Units (in each case, only to the extent that such
Units held have fully vested) shall be distributed to the Class B-3 Members, pro rata based on
percentage of Class B-3 Units held (such distribution, the “Class B-3 Distribution”), (b) after
taking into account the making of the Class B-3 Distribution, fifty percent (50%) of such cash
shall be distributed to the Class B-1 and B-2 Members, pro rata based on percentage of Units
held, and (c) after taking into account the making of the Class B-3 Distribution, fifty percent
(50%) of such cash shall be distributed to the Junior Class Members in accordance with the
Junior Class Waterfall.
        The distributable cash payable to the Junior Class Members pursuant to the foregoing
shall be distributed in the following order of priority (the “Junior Class Waterfall”):
       First, such distributable cash shall be distributed to the Class C Members, pro rata based
on percentage of each Member’s balance of accrued, unpaid Preferred Return, until each Class C
Member’s accrued, unpaid Preferred Return has been paid in full;
       Second, any remaining distributable cash shall be distributed to the Class C Members, pro
rata based on percentage of contribution, until each Class C Member’s Total Capital Equity
Investment equals zero;

                                               1
12683150
Case 18-41337-bem         Doc 147-2 Filed 09/30/18 Entered 09/30/18 12:51:48               Desc
                                Exhibit B Page 39 of 39



       Third, any remaining distributable cash shall be distributed to the Class D-1A Members,
pro rata based on percentage of contribution, until each Class D-1A Member’s Total Capital
Equity Investment equals zero;
       Fourth, any remaining distributable cash shall be distributed to the Class D-1B Members,
pro rata based on percentage of contribution, until each Class D-1B Member’s Total Capital
Equity Investment equals zero;
       Fifth, any remaining distributable cash shall be distributed to the Class E Members, pro
rata based on percentage of contribution, until each Class E Member’s Total Capital Equity
Investment equals zero;
        Sixth, any remaining distributable cash shall be distributed to the Class D-1A, Class D-
1B, Class E and Class F Members pro rata based on each such Member’s percentage of: (a) the
Class D-1A Members aggregate accrued, unpaid Preferred Return, (b) the Class D-1B Members
aggregate accrued, unpaid Preferred Return, (c) the Class E Members aggregate accrued, unpaid
Preferred Return, and (d) the Class F Member’s Total Capital Equity Investment and Preferred
Return on such investment. Such proportional distributions to the Class D-1A, Class D-1B, Class
E and Class F Members shall be made until each such class’s total per (a), (b), (c), and (d) above
equals zero;
     Thereafter, any remaining distributable cash shall be distributed to all Junior Class
Members, pro rata based on percentage of Units held by such Junior Class Members.


        For purposes of this Schedule 2, “Preferred Return” means the preferred return for a
respective Unit as set forth on Schedule 1 to this Agreement. For purposes of this Schedule 2,
“Total Capital Equity Investment” means the total capital equity investment as set forth on
Schedule 1 to this Agreement, as adjusted to reflect distributions pursuant to this waterfall.




                                                2
